Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,003,756 to Rhodes.
Claim 12 recites a method of manufacturing a fan blade.  Rhodes relates to a method and system for bonding a turbine blade body (23) together with a blade cover (24).  See Rhodes col. 1, ll. 8-14.  Claim 12 recites moving a first fixture portion…toward a second fixture portion.  Rhodes teaches an embodiment having a mechanical die (45) that opens and closes.  See Rhodes col. 9, ll. 20-50 and Figs. 9-10.  Figure 9 shows the die has a lower (larger) element and an upper (smaller) element.  Examiner defines the lower and upper segments of the housing as the first and second fixtures, respectively.  Figure 9 also shows that both housing segments (45) are shaped to an airfoil contour and both are capable of the intended use of supporting a cover with respect to the blade body as they are designed to bond a blade cover (24) on.  Claim 12 also first fixture portion [has] a multiple of sub-fixture elements defining a peripheral diffusion bond for the cover.  The die of Rhodes has multiple internal bladders (46) that figure 10 shows are located within the die half.  As such, each bladder assembly may be considered a sub-element of the die half, particularly as figure 9 shows the housing is sized to specifically fit the bladder assemblies.  Figure 9 also shows there are multiple such bladder systems in each mold segment.  Thus, any two bladder (46) elements within one mold housing meets the claim limitation.  Claim 12 then recites deploying the sub-fixture from the first fixture portion to effectuate a peripheral diffusion bond to join a blade body and a cover of the fan blade.  Rhodes teaches the bladders are inflated to apply pressure to the blade to cause metallurgical bonding of the cover (24) to the blade (23).  See Rhodes col. 10, ll. 16-29.  Rhodes further teaches that the preferred metallurgical bonding method of another embodiment is a diffusion bond.  See Rhodes col. 6, ll. 22-28.  Alternately, Rhodes appears to define metallurgical bonding as the bonding of dissimilar metals under heat and pressure, which is the definition of diffusion bonding; thus the two may be the same thing.  See Rhodes col. 6, l. 31-35.    Regardless, the cited embodiment of Rhodes causes diffusion bond[ing].  Claim 12 also recites a step of heating [the] multiple of sub-fixture[s].  Claim 12 does not, however, recite that this heating be localized or limited to the sub-fixture.  Heating the entire die assembly meets this claim term, provided the heat also raises the temperature of the bladders.  Rhodes teaches using a furnace vacuum to heat the entire die during the bonding process.  See Rhodes col. 6, ll. 50-54 and col. 10, ll. 15-20.  Thus, Rhodes anticipates the step of heating [the] sub-fixture[s].
Claim 15 recites deploying the multiple of sub-fixtures from the first fixture portion comprises pressurizing a multiple of actuators.  Rhodes teaches the bonding system has multiple bladders (46) and that each one is pressurized separately, often in a specific sequence.  See Rhodes col. 10, ll. 29-49.  Thus, there are a multiple of valves that are actuated.  Each values is also associated with the [respective] sub-fixture thus meeting the limitation of claim 22 addressed out of order.  
Regarding claim 19, the furnace vacuum heats the entire die assembly, thus the second fixture is also heated.  Claim 20 recites that the deploying step comprises actuating a bellows located between the first fixture portion and the…sub-fixture elements.  Rhodes teaches an embodiment in which a complaint interface is placed between the bladder and cover member.  See Rhodes col. 10, ll. 47-50.  For the purposes of claim 20, these complaint interfaces are sub-fixture elements.  They would also be contained within the mold housing and therefore could meet the limitations of claim 12.  The bladders would then actuate between the mold housing and the complaint interfaces.  Alternately, Rhodes teaches that each bladders system as leading edge locating features (601) that may be considered the sub-fixture elements as these are separate from the bellows of the bladder.  See Rhodes col. 9, ll. 30-55 and Figs. 9-10.  Regarding claim 21, Rhodes teaches that the bladders are sequentially pressurized for improved results.  See Rhodes col. 10, ll. 29-49.  Thus, each bladder is individually controlled.  This pressurization sequence is based on the pressure of the adjacent sub-fixture, which modestly affects the pressure at each subsequent bellow interface.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,003,756 to Rhodes.
Claim 13 recites moving the first fixture portion toward the second fixture portion comprises movement of 8 - 12 inches.  Rhodes does not teach the distance moved by the two fixtures towards each other.  Yet, the distance a clamshell die moves to close is dependent on the size of 3, that turbine blades can vary in size from mere inches to multiple feet.  It therefore follows that the fixtures of Rhodes vary in size, which in turn varies the distance the two clamshell haves travel to close.  As such, the movement distance is a mere result effective variable that depends on turbine blade size.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Specifically, it is obvious to optimize a result effective variable, when the prior art teaches variation of the value of the variable will affect a known result.  See MPEP 2144.05(A-B). In this case, the movement distance of the fixture will vary with the size of the turbine blade.  Thus, for certain turbine blades, the recited distance will be covered.
Claim 14 recites deploying the sub-fixture from the first fixture portion comprises movement of 0.040 - 0.200 inches.  In this rejection, the bladder (46) of Rhodes is the sub-fixture.  Rhodes teaches the bladder moves when inflated.  Rhodes does not explicitly teach the movement of the leading edge of the bladder is between 0.040-0.200 inches.  But such a distance would have been obvious in view of other portions of Rhodes.  Specifically, column 8 of Rhodes teaches a different embodiment for bonding the cover to the blade in which pressure is applied via a large number of cylindrical rods, called load transfer members (38).  See Rhodes col. 8, ll. 45-67 and Figs. 4-7.  These transfer members elongate by having a thermal expansion rate different from all other elements in the die, with the elongation then impinging on the blade.  Id.  Rhodes teaches that the elongation ranges from 0.0005-0.015 inches.  This is, slightly below the recited range.  Thus, already one of ordinary skill would know that a desired range of expansion would be in a range relatively close to the recited range.  Furthermore, a bladder by its nature is less constrained in its deformation than a thermally expanding pin.  Thus, the embodiment of figures 9-10 could provide a little more clearance for inserting the blade elements.  The amount of clearance is non-critical and would be a mere design choice.  Applicant has not cited that the recited range is critical, nor provides any specific advantage.  Thus, it would have been obvious to provide a bladder clearance of 0.040-0.200 inches as a mere design choice.
Claim 18 recites measuring a pressure at each of the multiple of actuators.  Rhodes does not explicitly teach measure pressure.  But it would have been obvious as a matter of common sense to monitor pressure of the bladders either at the valve or in the bladder for both efficacy and safety.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. 6,003,756 to Rhodes in view of U.S. 4,855,011 to Legge.
Claim 16 recites heating a heating element within a sub-fixture element.  In Rhodes the heat is provided by placing the whole molding die in a vacuum furnace.  See Rhodes col. 6, ll. 51-54.  But it would have been obvious to modify this arrangement in view of Legge.  Legge also relates to a die for forming an airfoil.  See Legge col. 1, ll. 11-23 and Figs. 1-2.  Legge specifically teaches an alternative to using an autoclave (i.e. vacuum furnace).  In Legge pressure is provided via air bladders, just as in Rhodes.  See Legge col. 1, ll. 28-50.  Legge teaches using a pressure blanket (19) as a caul with embedded heating elements (22) in a grid that allow localized heating with better control.  See Legge col. 3, ll. 15-57.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a known technique that is applicable to the base device, and show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, Rhodes teaches a base device and method, while Legge teaches a known technique applicable to the base method.  Legge relates to curing a composite airfoil, rather than diffusion bonding an airfoil cover.  Nevertheless, one of ordinary skill would have recognized that the concept could be predictably ported to diffusion bonding because both references are using a bladder to provide pressure to an airfoil, both use heat, and Legge was specifically replacing an autoclave, which is what Rhodes uses.  Rhodes also teaches using a caul or pressure blanket element between the bladders and the airfoil.  See Rhodes, col. 10, ll. 47-50.  Thus, the addition of this pressure blanket would not interfere with the bladder system in Rhodes.  As such, it would have been obvious to modify Rhodes to replace the vacuum furnace/autoclave with a heated pressure blanket system on the bladder system.  This modification would have resulted in a heating element within a sub-fixture element.  Regarding claim 17, Legge teaches a controller (33) that controls heating at all locations within the grid and tailing localized temperatures.  See Legge col. 3, ll. 19-41 and col. 4, ll. 15-24.  Such control would logically require the presence of temperature sensors in the grid.  Thus, one of ordinary skill would have either inferred their presence or alternately added them as a matter of common sense.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered.
Applicant’s arguments are persuasive regarding Bales, as Bales does not teach a mold segment with a plurality of bladders.  But applicant’s arguments are not persuasive regarding Rhodes.  
Applicant argues that the “bladders are not each associated with an individual sub-fixture element that defines a peripheral diffusion bond.”  Examiner disagrees.  Figure 9 of Rhodes shows multiple bladders systems (46) and each one is, itself, a sub-fixture.  These bladders are contained within a specially sized region of the housing, as shown in figure 9 and thus may be considered sub-elements of the mold housing in the broadest reasonable sense.  The bladders further provide the pressure to facilitate the peripheral diffusion bond, and thus meet the rather broad and ill-defined limitation of defining a peripheral diffusion bond.   As such, the rejection over Rhodes is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726












    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 See MPEP 2144.03(C) stating that when an applicant fails to traverse an official notice the facts will subsequently be treated as admitted prior art.